Exhibit 10.3

STERIS plc

Senior Executive Severance Plan,

As Amended and Restated Effective

January 25, 2017



--------------------------------------------------------------------------------

STERIS plc

Senior Executive Severance Plan,

As Amended and Restated Effective January 25, 2017

Background

A. STERIS plc established this severance plan, effective as of November 2, 2015
to provide severance benefits to specified executives of STERIS and its
Affiliates upon termination of employment.

B. The Plan was adopted by STERIS because it considered the establishment and
maintenance of a sound management to be essential to protecting and enhancing
the best interests of STERIS and its shareholders, and STERIS recognized in this
connection that, as is the case with many publicly held corporations, the
possibility of a Change in Control or a termination of an Executive’s employment
may arise and that such possibilities, and the uncertainty and questions which
they may raise among management, may result in the departure or distraction of
management personnel to the detriment of STERIS and its shareholders.

C. Accordingly, the Committee has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of the
management of the Company (as hereinafter defined) to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control (as hereinafter defined) of STERIS or a termination of an Executive’s
employment, and adopted the Plan.

D. The Committee desires to amend and restate the Plan to effect certain
clarifications and other changes.

NOW, THEREFORE, the Plan is amended and restated in its entirety to provide as
follows:

Article 1. Term of Plan and Change in Control

1.1 Term. This Plan shall continue in effect until terminated by STERIS. STERIS
may terminate this Plan entirely or terminate any individual Executive’s
participation in the Plan at any time by: (a) giving all Executives at least
twelve (12) months prior written notice of Plan termination if terminating the
Plan in its entirety or (b) giving the affected Executive at least twelve
(12) months prior written notice if terminating the affected Executive’s
participation in the Plan. Any notice provided pursuant to the preceding
sentence shall specify the date (in compliance with the preceding termination
sentence) as of which such termination shall be effective. Following delivery of
such notice by STERIS, this Plan or the Executive’s participation in the Plan,
as the case may be, along with all corresponding Plan rights, duties, and
covenants, other than those contained in Articles 5 and 6 and in Sections 7.3,
9.2, 9.10, 9.11 and 9.12 shall terminate on the date indicated in such notice,
except that any right to Severance Benefits that shall have accrued to Executive
prior to the effective date specified in such notice shall not be affected by
such termination and such Severance Benefits shall be provided as if such notice
had not been given.



--------------------------------------------------------------------------------

1.2 Change in Control and Plan Term. Notwithstanding Section 1.1, in the event
of a Change in Control during the term of the Plan, STERIS may not terminate the
Plan or the participation of any individual Executive who is a participant at
the time the Change in Control occurs during the period beginning on the date of
the Change in Control through the second anniversary of the Change in Control.
STERIS shall cause any successor entity in a Change in Control to expressly
assume the Plan, as further provided in Article 8.1.

Article 2. Definitions

Wherever used in this Plan, the following capitalized terms shall have the
meanings set forth below:

(a)    “Affiliate” means any Person directly or indirectly controlling,
controlled by or under direct or indirect common control with STERIS. For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or through one of more intermediaries,
whether through ownership of voting securities, by contract, or otherwise.

(b)    “Base Salary” means, at any time, the then regular gross annual rate of
salary payable to Executive as annual salary, including amounts withheld or
deferred for any reason, including any amounts not includible in income for
federal income tax purposes as a result of elections by the Executive or the
Company that would have been includible in income absent such elections.

(c)    “Board” means the Board of Directors of STERIS and/or the Committee.

(d)    “Cause” means the occurrence of any one or more of the following:

(i)    The Executive’s conviction of a felony;

(ii)    The Executive’s indictment for a felony as a result of any acts or
omissions in the operation of the Company’s business, except to the extent that
such acts or omissions are fully consistent with Company policy and industry
practices;

(iii)    The Executive’s indictment for a felony that is not as a result of any
acts or omissions in the operation of the Company’s business but has a material
adverse effect upon the Company, its business or reputation or the Executive’s
ability to perform his/her duties;

(iv)    Fraud, misappropriation or embezzlement by the Executive whether or not
involving the Company;

(v)    The Executive’s material breach of his/her covenants under this Plan or
any of the Other Agreements which, if curable, has not been cured within the
applicable time period if any, set forth therein and, if not so specified,
promptly (taking into account the nature of the conduct and the actions that
must be taken to effect the cure) after receipt by the Executive of notice
thereof from the Company; or

 

2



--------------------------------------------------------------------------------

(vi)    The Executive’s gross misconduct, gross negligence, conduct involving
moral turpitude, or insubordination, that has a material adverse effect upon the
Company, its business or reputation or the Executive’s ability to perform
his/her duties.

(e)    “Change in Control” means with respect to any Executive for purposes of
this Plan, a Change in Control within the meaning of the most recent Equity Plan
assumed or adopted by STERIS, or if a different definition of such term is
contained in the Executive’s most recent Evidence of Award, “Change in Control”
shall have the meaning contained in such Evidence of Award.

(f)    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.

(g)     “Committee” means the Compensation Committee of the Board, or another
committee of the Board appointed by the Board to administer this Plan.

(h)     “Company” means and includes STERIS and all Persons from time to time
constituting Affiliates.

(i)     “Disability” or “Disabled” shall have the meaning used for purposes of
the Old STERIS’s long term disability plan as in effect at the time the
Disability is claimed to have occurred.

(j)    “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 3.1, which triggers the payment of
Severance Benefits, or such other date upon which the Executive’s employment
with the Company terminates for reasons other than a Qualifying Termination.

(k)    “Equity Plan” means the STERIS plc 2006 Long-Term Equity Incentive Plan,
as amended from time to time, and/or any similar plan that replaces or
supplements such 2006 Long-Term Equity Incentive Plan.

(l)    “Evidence of Award” means an Evidence of Award within the meaning of the
Equity Plan or any similar agreement or instrument providing for equity or
equity related award grants in respect of STERIS.

(m)    “Executive” means the Chief Executive Officer of STERIS and all other
employees of the Company whose participation in the Plan has been approved by
the Board, and whose participation in the Plan has not terminated pursuant to
the provisions hereof. For the avoidance of doubt, all persons who are
Executives immediately prior to January 25, 2017 shall remain Executives
immediately after the effectiveness of the amendment and restatement of the
Plan.

(n)    “General Release has the meaning set forth in Section 3.4.

(o)    “Good Reason” means, with respect to an Executive

 

3



--------------------------------------------------------------------------------

(i)    the Company fails to make any payment when due of the Executive’s Base
Salary or any incentive compensation to which the Executive is entitled;

(ii)    any material decrease in the Executive’s rate of Base Salary or a
material reduction of the Executive’s maximum incentive compensation
opportunity; provided that any such decrease or reduction, will not be
considered “Good Reason” if, prior to any Change in Control occurring subsequent
to the Effective Date, similar change(s) are recommended by STERIS’s independent
compensation consultant or the Board for general application to other current
executives; provided further the failure to extend or renew any Other Severance
Arrangement of any Executive or the termination of any Other Severance
Arrangement in accordance with its terms or by agreement of the parties does not
constitute “Good Reason” with respect to the Executive;

(iii)    the Company requires the Executive to work out of an office that is
more than 50 miles away from the Executive’s office location at the time the
Executive receives his or her Notice of Participation for more than 30
consecutive days; or

(iv)    Disability or death of the Executive; or

(v)    in the case of the STERIS CEO, if the shareholders of STERIS fail to
elect or re-elect the CEO to the Board of Directors of STERIS,

and in each case described in clause (i), (ii) or (iii), (A), the Executive has
provided the Company with written notice within thirty (30) days after the
initial event which the Executive believes constitutes “Good Reason,” describing
such event, and the Company has failed to cure the situation within thirty
(30) days after receipt of notice.

(p)    “Notice of Termination” means a written notice provided by STERIS or the
Executive indicating that the Executive’s employment is being terminated. In the
event the Executive provides such notice, the Notice of Termination shall
indicate the specific termination provision in this Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for the Executive’s termination of the Executive’s employment under the
provision so indicated.

(q)    “Old STERIS” means STERIS Corporation, an Ohio Corporation.

(r)    “Other Agreements” means with respect to an Executive restricted share
agreements, stock option agreements, or similar agreements entered into by the
Executive in conjunction with any Equity Plan or predecessor plan, any
non-compete, confidentiality and other similar agreements between STERIS or Old
STERIS and the Executive, and STERIS’s and Old STERIS’s codes and policies in
effect now or in the future.

(s)    “Other Severance Arrangement” has the meaning set forth in Section 9.2.

(t)     “Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity or group.

 

4



--------------------------------------------------------------------------------

(u)    “Plan” means the STERIS Corporation Senior Executive Severance Plan, as
the same may be amended from time to time.

(v)    “Qualifying Termination” means any of the events described in
Section 3.1, the occurrence of which triggers the payment of Severance Benefits.

(w)    “Separation from Service” has the meaning set forth in Section 3.1.

(x)     “Severance Benefits” means those benefits provided pursuant to Sections
4.2(c), 4.2(d) and 4.2(e).

(y)     “STERIS” means STERIS plc, a public limited company organized under the
laws of England and Wales, and any successor thereto as provided in Section 8.1.

Article 3. Severance Eligibility/Conditions.

3.1 Qualifying Termination. STERIS shall pay Severance Benefits and other
benefits to an Executive, as such Severance Benefits and other benefits are
described in Section 4.2, upon the occurrence of any one or more of the
following events (a “Qualifying Termination”):

(a)      Within twelve (12) calendar months following a Change in Control and
prior to termination of the Plan or termination of the Executive’s participation
therein pursuant to Section 1.2, the Executive incurs a Separation from Service
other than:

(i)      By the Company for Cause; or

(ii)     By the Executive without Good Reason.

(b)      At any time other than as described in Section 3.1(a) and prior to the
termination of the Plan or termination of the Executive’s participation therein
pursuant to Section 1.2, the Executive incurs a Separation from Service other
than:

(i)     By the Company for Cause; or

(ii)     By the Executive without Good Reason.

A “Separation from Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
the Executive is twenty percent (20%) or less (including zero) of the average
level of bona fide services performed by such Executive during the immediately
preceding thirty-six (36) month period (or the full period of services if the
Executive has been providing services for less than thirty-six (36) months). For
the avoidance of doubt, a complete termination of Executive’s employment and
other service relationships with STERIS and all Affiliates constituting the
Company shall be a Separation from Service. A Separation from Service by an
Executive shall be treated as having occurred with Good Reason only if the
Executive terminates his employment and all other service

 

5



--------------------------------------------------------------------------------

relationships with STERIS and all such Affiliates within thirty (30) days after
the end of the Company’s cure period described in Section 2(p).

3.2 Severance Benefits. The Executive shall not be entitled to receive Severance
Benefits if the Executive’s employment with Company ends for reasons other than
a Qualifying Termination.

3.3 General Release and Other Agreements. As a condition to receiving Severance
Benefits under this Plan, prior to the 60 th day following the date of the
Executive’s Qualifying Termination, the Executive shall have executed (i) a
general release of claims in favor of STERIS, its current and former Affiliates
and shareholders, and the current and former directors, officers, employees, and
agents thereof, in the form prescribed by STERIS (a “General Release”) and under
procedures determined by STERIS in its discretion to be adequate, to effectively
waive all claims under applicable law, and any period for revocation of such
General Release shall have expired and (ii) at STERIS’s option, the Executive
shall have executed a written affirmation in such form as STERIS may require of
Executive’s obligations under Articles 5 and 6 hereof and under all
nondisclosure and non-competition agreements and similar agreements to which
Executive is party, including the Other Agreements.

3.4 Notice of Termination. Any Separation from Service (including a termination
of employment of Executive) by the Company or by the Executive shall be
communicated by Notice of Termination to the other party. In the event an
Executive provides written notice to STERIS of an alleged Good Reason event and
subsequently terminates his/her employment pursuant to Section 2(o) and
Section 3.1, then such notice shall constitute a Notice of Termination.

3.5 Disability. Notwithstanding any provision of the Plan to the contrary, if an
Executive becomes Disabled after the date of the Executive’s Qualifying
Termination, such Executive shall not be entitled to benefits under any
short-term or long-term disability plan of Company.

Article 4. Severance Benefits and Other Benefits.

4.1 General Conditions for Severance Benefits. Subject to Section 3.3 and the
other provisions hereof, the Company shall pay the Executive the benefits,
including the Severance Benefits, as described in Section 4.2, if the Executive
receives or delivers a Notice of Termination in respect of a Qualifying
Termination of the Executive’s employment pursuant to Section 3.1.

4.2 Benefits. Severance Benefits to be provided to the Executive pursuant to
this Section 4.2 shall be the following:

(a)      An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive within thirty days after the date of his or her Effective
Date of Termination. Such payment shall constitute full satisfaction for these
amounts owed to the Executive.

 

6



--------------------------------------------------------------------------------

(b)      Any amount payable to the Executive under the applicable management
incentive compensation plan then in effect in respect of the most recently
completed fiscal year, to the extent not theretofore paid, shall be paid in cash
to the Executive in a single lump sum at the applicable time provided in such
plan. Such payment shall constitute full satisfaction for such amount owed to
the Executive in respect of such fiscal year.

(c)    An amount equal to one (1) times the Executive’s annual rate of Base
Salary in effect immediately prior to the date of his or her Qualifying
Termination; provided, however, in the case of an Executive (x) whose Qualifying
Termination occurs under the circumstances described in 3.1(a) or (y) whose
Qualifying Termination is a Separation from Service by the Company without Cause
that occurs within twelve (12) months prior to a Change in Control and such
Separation from Service occurs at the request of any party involved in the
Change in Control transaction, then in either case the amount payable under this
Section 4.2(c) to the Executive shall be two (2) times the Executive’s annual
rate of Base Salary in effect upon the date of the Qualifying Termination or, if
greater, the Executive’s annual rate of Base Salary in effect immediately prior
to the occurrence of the Change in Control. Subject to Section 9.2 and the
following sentence, such amount shall be paid in equal monthly installments or
more frequent installments as determined by STERIS over a twelve (12) month
period commencing upon the date of the Executive’s Separation from Service,
payable on the same schedule that would have existed had the Executive remained
in the employ of the Company. Notwithstanding the foregoing, the first payment
shall be made on the 61st day after the Executive’s Separation from Service and
shall include all amounts that would have been paid prior to such first payment
date but for this sentence.

(d)    An amount equal to the annual bonus the Executive would have earned under
the applicable management incentive compensation plan for the fiscal year in
which the Qualifying Termination occurs, determined based on (i) the applicable
targets and thresholds and STERIS’s financial performance, at the attainment
percentage approved by the Board (and treating individual performance as having
achieved expectations) under such incentive compensation plan for such fiscal
year and (ii) adjusted on a pro rata basis based on the number of months the
Executive was actually employed during such fiscal year (full credit shall be
given for partial months of employment), which amount shall be paid in cash to
the Executive in a single lump sum at the applicable time provided in such plan.
Such payment shall constitute full satisfaction for such amount owed to the
Executive under such plan for such fiscal year.

(e)      The Company shall allow Executive, at Executive’s expense, to continue
to participate in the Company’s medical and dental insurance coverages as are in
effect from time to time for Company employees until the earlier of
(x) Executive’s eligibility under another employer’s medical or dental plan, or
(y) expiration of the Executive’s eligibility to participate in such coverages
pursuant to COBRA, and shall reimburse the Executive for the monthly cost
thereof incurred by Executive during the first twelve (12) months subsequent to
the date of the Executive’s Qualifying Termination. Subject to Section 9.2, each
such reimbursement shall be made within ten (10) days after the end of the month
for which such reimbursement is made, provided that the first reimbursement
payment shall be made on the 61st day after the Executive’s Separation from
Service and shall include all reimbursement amounts that would have been paid

 

7



--------------------------------------------------------------------------------

prior to such first payment date but for this proviso. Executive agrees that the
period of medical and dental coverage under the Company’s plans under this
Section shall count against the obligation to provide continuation coverage
under COBRA and ERISA.

(f)    Any exercise or other rights of Executive with respect to Executive’s
interests in STERIS stock, restricted stock, stock options, stock appreciation,
or other equity related interests shall continue to be subject to the terms and
conditions of the applicable Equity Plans and/or predecessor plans, as
applicable, and the Executive’s applicable Evidence(s) of Award and/or evidences
of award under predecessor plans, as applicable, which shall remain in full
force and effect, in accordance with their respective terms including without
limitation the requirements of “Good Standing”, confidentiality and
non-competition.

(g)    Notwithstanding the foregoing, if the payment of any amount of Severance
Benefits to the Executive before the date which is six months after the date of
Executive’s Separation from Service would cause all or any portion of the
Severance Benefits to be subject to inclusion in the Executive’s gross income
for federal income tax purposes under Section 409A(a)(i)(A) of the Code, then
the payment of any such amount shall be delayed until the first business day
after such date (or, if earlier, the date of the Executive’s death).

Article 5. Protective Covenants. Executive agrees that the Other Agreements
shall apply to Executive and remain in full force and effect subject to their
terms, excluding any severance policy, benefits, or other post termination
obligation of the Company, except as specified in Section 4.2 of this Plan or
except for any Other Severance Arrangement. This Plan shall be in addition to
and not in substitution for such Other Agreements, provided that any material
breach, default or violation by Executive under this Plan or the Other
Agreements or any Other Severance Arrangement, shall constitute a breach of each
and every Other Agreement and any Other Severance Arrangement between STERIS and
Executive, if so determined by STERIS. This Plan and the Other Agreements are
separate and distinct obligations and are intended to supplement, not conflict
with, each other. However, in the event of any conflict between the terms of
those Other Agreements and this Plan, such conflict shall be governed by the
terms of this Plan. Executive acknowledges and agrees that (i) adequate
consideration has been provided for this Plan and the Other Agreements and each
is binding on Executive, and (ii) both during and after employment with the
Company, Executive will freely assist and cooperate with the Company concerning
matters in his or her knowledge or arising from or relating to responsibilities
in respect of the Company.

Article 6. Confidentiality. As used in this Plan, Confidential Information means
any information concerning STERIS or any Affiliate of STERIS or otherwise
concerning the Company that is not ordinarily provided to Persons who are not
employees of the Company except pursuant to a confidentiality agreement,
provided that any information that is or becomes publicly known, other than as a
result of a breach of this provision by Executive, shall not be or shall cease
to be Confidential Information. Executive shall not disclose Confidential
Information to any Person other than: (a) an officer, director or employee of
STERIS or any Affiliate who needs to know such information in his or her
capacity as such, (b) an attorney who has been retained by and represents STERIS
or an Affiliate with respect to matters relating to the Company and in
accordance with attorney/client privilege. Executive shall not use Confidential

 

8



--------------------------------------------------------------------------------

Information for any purpose unrelated to duties as an officer, director or
employee of STERIS or any Affiliate. Nothing in this Plan will prohibit
Executive from disclosing Confidential Information as necessary to comply with
valid legal process or investigations or to fulfill a legal duty of Executive.

Article 7. Contractual Rights and Legal Remedies.

7.1 Payment Obligations Absolute. Except as otherwise provided in Section 7.3
below, and subject to satisfaction of the conditions herein contained. STERIS’s
obligation to make the payments and the arrangements provided for herein shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which STERIS or any Affiliate
may have against the Executive or anyone else. All amounts payable by STERIS
hereunder shall be paid without notice or demand. The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of STERIS’s
obligations to make the payments and arrangements required to be made under this
Plan, except to the extent provided in Section 4.2(e).

7.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he or she is entitled
hereunder, subject to the other provisions hereof. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, STERIS to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.

7.3 Return of Severance Benefits. If at any time the Executive breaches any
provision of (i) the General Release or (ii) Section 5 or 6 hereof (or the Other
Agreements), or any obligations of the Executive affirmed under Section 3.3(ii),
each as executed by the Executive in accordance with Section 3.4 or pursuant to
or as specified in the other provisions of this Plan, then in addition to all
other rights and remedies available to it in law or equity, STERIS may cease to
provide any further Severance Benefits and other benefits under this Plan, and
upon STERIS’s written demand, the Executive shall repay to STERIS the Severance
Benefits and any other amount previously received under this Plan which
Executive would have not been entitled to receive absent the Plan. Any amount to
be repaid pursuant to this Section 7.3 shall be (A) determined by STERIS in its
sole and absolute discretion, (B) held by the Executive in constructive trust
for the benefit of STERIS and (C) paid by the Executive to STERIS within ten
(10) days of the Executive’s receipt of written notice from STERIS. STERIS shall
have the right to offset such amount against any amounts otherwise owed to the
Executive by STERIS. In addition, in the event of any such breach by Executive,
Executive also shall pay expenses and costs incurred by Company as a result of
the breach (including, without limitation, reasonable attorney’s fees).

Article 8. Successors

8.1 Successors to STERIS. STERIS shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation,

 

9



--------------------------------------------------------------------------------

or otherwise) of all or substantially all of the business or assets of STERIS by
agreement, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that STERIS would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Plan shall be binding upon any successor in accordance with the operation
of law and such successor shall be deemed “STERIS” for purposes of this Plan.

8.2 Assignment by the Executive. This Plan shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him under Section
4.2(c) and/or 4.2(d) had he continued to live, all such amounts, unless
otherwise provided herein, due under 4.2(c) and 4.2(d) shall continue to be
paid, on the same schedule and in the same amounts as such payments would have
otherwise been made to the Executive had he or she continued to live, to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate, provided that such devisee, legatee, other
designee or estate shall not have the right to designate the payment date.

Article 9. Miscellaneous.

9.1 Employment Status. This Plan is not, and nothing herein shall be deemed to
create, an employment contract between the Executive and STERIS or any Affiliate
or any other Person constituting part of the Company. The Executive acknowledges
that the rights of his or her employer remain wholly intact to change or reduce
at any time and from time to time his or her compensation, title,
responsibilities, location, and all other aspects of the employment
relationship, or to discharge the Executive (subject to Section 3.1).

9.2 Entire Plan. This Plan, as amended and restated hereby, contains the entire
understanding of STERIS and the Executive with respect to the subject matter
hereof, and supersedes and replaces the Plan as in effect immediately prior to
the amendment and restatement hereof. Notwithstanding anything to the contrary
contained herein, if the Executive is entitled to the payments provided for
under this Plan in the event of the Executive’s termination of employment or
other Separation from Service with or from Company and under (i) any other
employment, retention, severance, or similar agreement or arrangement with
STERIS or any other Affiliate to which the Executive is a party or (ii) any
severance pay plan or program of STERIS or any other Affiliate in which the
Executive is a participant (each of (i) and (ii) an “Other Severance
Arrangement”), the Executive will be entitled to severance benefits under either
this Plan or the Other Severance Arrangement, whichever provides for greater
benefits, but will not be entitled to benefits under both this Plan and the
Other Severance Arrangement, provided that the time and form of payment of
severance benefits to the Executive shall be structured so as to avoid amounts
being included in the Executive’s gross income for federal income tax purposes
under Section 409A(a)(i)(A) of the Code. No representation, agreement,
understanding, or promise purporting to alter or modify the terms and conditions
hereof shall have any force or effect unless the same is in writing and validly
executed by STERIS and Executive or is part of a formal STERIS or Company
benefit plan.

 

10



--------------------------------------------------------------------------------

9.3 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail or recognized
overnight carrier service to the Executive at the last address the Executive has
filed in writing with STERIS or, in the case of STERIS, at its principal
offices.

9.4 Includable Compensation. Severance Benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Executive’s
benefits under any other plan or program of STERIS or an Affiliate unless
otherwise provided by such other plan or program.

9.5 Tax Withholding. STERIS shall withhold or cause to be withheld from any
amounts payable under this Plan all federal, state, city, or other taxes as
legally required to be withheld.

9.6 Internal Revenue Code Section 409A. To the extent applicable, it is intended
that this Plan comply with the provisions of Code Section 409A. This Plan shall
be administered in a manner consistent with this intent. References to Code
Section 409A shall include any proposed, temporary or final regulation, or any
other guidance, promulgated with respect to such section by the U.S. Department
of Treasury or the Internal Revenue Service. Each payment and each provision of
Severance Benefits pursuant to Article 4 shall be considered a separate payment
and not one of a series of payments for purposes of Code Section 409A. In
addition, the Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Executive in
connection with this Plan (including any taxes and penalties under Code
Section 409A), and neither STERIS nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
of such taxes or penalties.

9.7 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
this Plan are not part of the provisions hereof and shall have no force and
effect. Notwithstanding any other provisions of this Plan to the contrary,
neither STERIS nor any Affiliate shall have any obligation to make any payment
to the Executive hereunder to the extent, but only to the extent, that such
payment is prohibited by the terms of any final order of a federal or state
court or regulatory agency of competent jurisdiction; provided, however, that
such an order shall not affect, impair, or invalidate any provision of this Plan
not expressly subject to such order.

9.8 Modification. The provisions of this Plan may be modified or waived by
STERIS without the Executive’s consent at any time by the giving of at least
twelve (12) months prior written notice thereof to the Executive, except that
any change that reduces the benefits of an Executive who is already receiving
Severance Benefits or is then entitled to receive Severance Benefits shall
require the Executive’s consent; provided, however , that during the period
beginning on the date of a Change in Control and ending on the first anniversary
of such Change in Control, no provision of this Plan may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
affected Executives then covered by the Plan and by a member of the Committee,
as applicable, or by the respective parties’ legal representatives

 

11



--------------------------------------------------------------------------------

or successors; and provided, further, that the foregoing restrictions on
modifications and waivers shall not prevent STERIS from making Plan
modifications or waivers with respect to any Executive so long as the same do
not have a material adverse effect on the Executive’s obligations, benefits or
rights under the Plan. Modifications or waivers agreed to in writing may affect
only those Executives who have signed such modification or waiver.

9.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.

9.10 Arbitration. Any disputes arising out of this Plan including the
circumstances relating to Executive’s Separation from Service that remain
outstanding after the completion of the procedures described in Section 9.14
shall be submitted by Executive and STERIS to arbitration in Cleveland, Ohio.
The arbitration shall be conducted by the American Arbitration Association or
another arbitration body mutually agreed upon by the parties under the mutually
agreed rules or absent agreement, the American Arbitration Association
Commercial Arbitration Rules. The determination of the arbitrator shall be final
and absolute. Notwithstanding this or any other arbitration provision, STERIS
shall be entitled to apply to any court of competent jurisdiction for temporary
or permanent injunctive relief or other equitable relief to enforce the terms of
Sections 5 or 6 hereof or the Other Agreements. The decision of the arbitrator
may be entered as a judgment in any court of competent jurisdiction. The
non-prevailing party in the arbitration or court proceeding shall pay the
reasonable legal fees of the other party in enforcing this Plan.

9.11 Remedies. If STERIS breaches it obligations to Executive under this Plan,
STERIS shall pay the Executive’s expenses and costs incurred to remedy the
breach including, without limitation, reasonable attorneys’ fees.

9.12 Section 280G. The amounts payable to the Executive under Article 4 may be
adjusted as set forth in this Section 9.12 if the sum (the “combined amount”) of
the amounts payable under Article 4 and all other payments or benefits which the
Executive has received or has the right to receive from the Company which are
defined in Section 280G(b)(2)(A)(i) of the Code, would, but for the application
of this Section 9.12, constitute a “parachute payment” (as defined in Section
280G(b)(2) of the Code). In such event, the combined amount shall be reduced to
the minimum extent necessary (but in no event to less than zero) so that no
portion of any such payment or benefit, as so reduced, constitutes a parachute
payment; provided, however, that the foregoing reduction shall be made only if
and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided to the Executive, determined on
an after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes). To the extent the reduction referred to in the second
sentence of this Section 9.12 applies, such reduction shall be made to the
combined amount by reduction of the payments described in Sections 4.2(c) and
4.2(d) of this Plan and, to the extent further reductions are required, in such
payments due to the Executive as the Company may determine. Any determinations
required to be made under this Section 9.12 shall be made by the Company’s
independent accountants, which shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the date of
termination or such earlier time as is requested by the Company, and shall be
made at the,

 

12



--------------------------------------------------------------------------------

expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this
Section 9.12 shall not of itself limit or otherwise affect any other rights of
the Executive or constitute Good Reason under this Plan.

9.13 Administration. The Plan shall be administered by the Committee, as plan
administrator (the “Plan Administrator”). The Plan Administrator shall have the
sole and absolute discretion to interpret where necessary all provisions of the
Plan (including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), to make factual findings with respect to any issue arising under the
Plan, to determine the rights and status under the Plan of Plan participants or
other persons, to resolve questions (including factual questions) or disputes
arising under the Plan and to make any determinations with respect to the
benefits payable under the Plan and the persons entitled thereto as may be
necessary for the purposes of the Plan. The Plan Administrator may delegate any
of its administrative duties, including, without limitation, duties with respect
to the processing, review, investigation, approval and payment of benefits, to a
named administrator or administrators.

9.14 Claims Procedures. (a) The Committee, as Plan Administrator, shall
determine the rights of any person to any benefit under the Plan. Any person who
believes that he or she has not received the benefit to which he or she is
entitled under the Plan must file a claim in writing with the Plan Administrator
specifying the basis for his or her claim and the facts upon which he or she
relies in making such a claim.

(b)    The Plan Administrator will notify the claimant of its decision regarding
his or her claim within a reasonable period of time, but not later than 90 days
following the date on which the claim is filed, unless special circumstances
require a longer period for adjudication and the claimant is notified in writing
of the reasons for an extension of time prior to the end of the initial 90-day
period and the date by which the Plan Administrator expects to make the final
decision. In no event will the Plan Administrator be given an extension for
processing the claim beyond 180 days after the date on which the claim is first
filed with the Plan Administrator.

(c)    If such a claim is denied, the Plan Administrator’s notice will be in
writing, will be written in a manner calculated to be understood by the claimant
and will contain the following information:

(i)    The specific reason(s) for the denial;

(ii)    A specific reference to the pertinent Plan provision(s) on which the
denial is based;

(iii)    A description of additional information or material necessary for the
claimant to perfect his or her claim, if any, and an explanation of why such
information or material is necessary; and

(iv)    An explanation of the Plan’s claim review procedure and the applicable
time limits under such procedure and a statement as to the claimant’s right to
bring a civil action under ERISA after all of the Plan’s review procedures have
been satisfied.

 

13



--------------------------------------------------------------------------------

9.15 Applicable Law. To the extent not preempted by the laws of the United
States, this Plan, including the General Release and Other Agreements, shall be
governed by and construed in accordance with, the laws of the State of Ohio,
without giving effect to principles of conflicts of laws.

IN WITNESS WHEREOF, STERIS has executed the Plan, as amended and restated
hereby, effective as of the 25th day of January, 2017.

 

STERIS plc By:  

/s/ Walter M Rosebrough, Jr.

  Walter M Rosebrough, Jr.   Director and President and Chief Executive Officer

 

14